Title: To James Madison from Rufus King, 28 March 1803 (Abstract)
From: King, Rufus
To: Madison, James


28 March 1803, London. No. 88. “My No. 86. [19 Mar. 1803] communicated the tenour of Lord Hawkesbury’s Note of the 15. to the French Ambassador: the conclusion of the Note refers to the demand of France for the evacuation of Malta and declares ‘that the King cannot consent to its evacuation unless substantial security be provided for those objects which in present circumstances would be endangered by that measure.’
“Yesterday morning the French Ambassador received a Courier with the answer of his Government which was delivered to Lord Hawkesbury in the course of the day. It contrasts the blessings of Peace with the miseries of War, and professes on the side of France a sincere desire to maintain the enjoyment of the former: it denies the existence of any such naval and military Preparations as are spoken of in the King’s Message to Parliament; and in respect to the changes which are said to have taken place in the relative Condition of France since the Treaty of Amiens, it affirms that the forces and influence of France have not been encreased. With regard to Sebastiani’s Report, the answer justifies its publication, as a necessary vindication of the Reputation of the first Consul against the false and criminal imputation cast upon it in the history of the Campaign of Egypt, published in London by Sir Robert Wilson an Officer in the Service of his Britannic Majesty. The answer Seeks no explanation of the substantial security upon the Provision of which Lord Hawkesbury’s Note offers by implication to evacuate Malta: but concludes with saying, the First Consul does not take up the Gauntlet thrown down by his Britannic Majesty: and in respect to Malta, the Treaty of Amiens has definitively provided for its Evacuation by England, and its restitution to the order of St. John.
“It is natural to infer from this conclusion that the French Ambassador has orders to reiterate his demand on this point. The English Cabinet will refuse as before, and as the English forces occupy Malta the War will probably be declared, and commence on the side of France.
“The first Consul has given notice at Berlin, in case of War with Great Britain, that he shall take possession of Hanover, occupy Hamburgh, and close the Elb.”
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC 3 pp. In a clerk’s hand, signed by King. Docketed by Wagner as received 10 May. Printed in King, Life and Correspondence of Rufus King, 4:236–37.



   
   For the exchange of information between Hawkesbury and Andréossy following the arrival of the messenger, see Annual Register for 1803, pp. 704–8.


